DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 01/05/2021 is acknowledged.  The traversal is on the ground(s) that the applicants amended the claims to recite “without a pump in the fluid path from the second filter to the oil separator” and to recite that “the second filter is arranged above the oil separator”.  The applicants allege that EP 1020235 does not teach such. This is not found persuasive because such technical feature is not a special technical feature as it does not make the contribution over the prior art as evidenced EP 1020235, which teaches “without a pump in the fluid path from the second filter to the oil separator”. Further, it has been held that the particular placement of a device is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/05/2021.
Applicant’s election of specie 2 in the reply filed on 01/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the 
Claim 3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the claims to recite “without a pump in the fluid path from the second filter to the oil separator”.
Such is not supported by the original disclosure.

The examiner was not able to find the support for the referenced limitation in the original disclosure.
The applicants also filed new claim 17 that recites that “the second filter is arranged on top of the oil separator”.
Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the referenced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the 

Claims 2 and 6-8 are further indefinite because it is not clear from claim 2 whether or not the cleaning bath and the cleaning nozzles are parts of the claimed industrial installation.

Claim 8 is further indefinite because the term “the liquid skimmed by the oil skimmer” lack proper antecedent basis. The claim could not be properly understood because the skimmer is recited “for removing oil from the surface of the contaminated cleaning liquid”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1020235.
EP 1020235 teaches an installation comprising:
A first filter (3.1);
A second filter (3.2, 7);
An oil separator (16, 16.1, 13).

The installation further comprises a cleaning liquid tank (1), a cleaning bath (18), cleaning nozzles (15).
The second filter is disclosed as a combination filter comprising filters (3.2, 7, 10,11).
The oil separation device (16, 16.1) is disclosed as a gravity separation device with a tank for separated oil. The oil separation device is also disclosed as fluidly connected to tank (1).

EP 1020235 does not specifically teach “the second filter is arranged above the oil separator”.  It is not clear from EP 1020235 how the second filter and the oil separator are arrange relative to each other.
However, it has been hold that the particular placement of a device is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) the position of the deevice were held unpatentable because shifting the position of the device would not have modified the operation of the device.
In the instant case the specific position of the second filter and the oil separator does not change the operation of the device.


As to claims 7-8, EP 1020235 does not specifically teach an oil skimmer in the tank (1). However, EP 1020235 is concerned about separating and collecting oil.
The document further teaches skimming oil and collecting oil in the oil tank of the oil separation device (16, 16.1).
It would have been obvious to an ordinary artisan at the time the invention was filed to provide a skimmer in the tank (1) to separate and collect oil collected in the devices (18) and (15) to have the oil separated and collected and to improve functioning of filters and magnetic separators (3.1, 3.2, 7, 10, 11). Itwould also have been obvious to provide a pump to deliver the collected oil to the oil tanks of the separation device (16, 16.1, 13) in order to collect the separated oil in a single place for future removal/disposal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show that the transfer fluids by gravity was well-known alternative to transfer fluids by pumping. US 2015/0369424 is also cited to show that the placement of the parts of the apparatuses was known to be changed depending from the used way of transferring fluids.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711